IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1693
                               Filed January 23, 2019


IN THE INTEREST OF A.A., D.A., and N.A.,
Minor Children,

C.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda D. Belcher,

District Associate Judge.



       A mother appeals the juvenile court order terminating her parental rights to

three children. AFFIRMED.



       Amy K. Davis, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Kayla Stratton of Juvenile Public Defender’s Office, Des Moines, guardian

ad litem for minor children.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                           2


TABOR, Presiding Judge.

       Opioid addiction has ravished this family. Three children—A.A., D.A., and

N.A.—lost their father, Dustin, to a heroin overdose in October 2017. Their mother,

Courtnie, started using Vicodin ten years ago and switched to illegal opioids when

her prescription expired. Courtnie continued to inject heroin after Dustin’s death.

In September 2018, the juvenile court terminated Courtnie’s parental rights to the

three children. She challenges the court’s ruling, arguing termination was not in

the children’s best interests and asking for an additional six months to reunify.1

       “[A]n unresolved, severe, and chronic drug addiction can render a parent

unfit to raise children.”     In re A.B., 815 N.W.2d 764, 776 (Iowa 2012).

Unfortunately, this proposition is true for Courtnie. Courtnie was incarcerated at

the time of the termination hearing, the children had been out of her care for more

than one year, and she had not been able to stop using drugs outside the

structured prison setting.      Like the juvenile court, we conclude delaying

permanency is not in the children’s best interests.

       Courtnie’s drug abuse prompted the Iowa Department of Human Services

(DHS) to remove the children—then ages seven, three, and one—in July 2017.

The juvenile court adjudicated them as children in need of assistance (CINA) in

September 2017. Also that fall, Courtnie completed substance-abuse and mental-



1
  We review Courtnie’s appeal de novo, which means we examine both the facts and law
and adjudicate anew those issues properly preserved and presented. See In re L.G., 532
N.W.2d 478, 480 (Iowa Ct. App. 1995). We are not bound by the juvenile court’s factual
findings but give them weight, especially as to witness credibility. See In re M.W., 876
N.W.2d 212, 219 (Iowa 2016). As the petitioning party, the State must offer clear and
convincing proof, which means we have no “serious or substantial doubts as to the
correctness [of] conclusions of law drawn from the evidence.” In re D.W., 791 N.W.2d
703, 706 (Iowa 2010) (quoting In re C.B., 611 N.W.2d 489, 492 (Iowa 2000)).
                                            3


health assessments. She received diagnoses of a severe opioid abuse disorder

and severe panic disorder.2         Evaluators recommended extended outpatient

treatment, but Courtnie did not complete a treatment program. Likewise, she did

not consistently attend visitation with the children.

       Dustin’s death further shook the family. Courtnie testified telling her children

“their dad had passed away” was “probably one of the hardest moments” she ever

faced as a parent. Courtnie acknowledged, “[A]fter losing Dustin, my mental state

wasn’t great at all.” As evidence of that, she tested positive for illegal substances

in November and December 2017. And House of Mercy staff asked her to leave

when she admitted to using heroin at the treatment center.

       In April 2018, Courtnie started serving a prison sentence on an aggravated-

misdemeanor theft conviction. The State filed its petition to terminate parental

rights in July 2018. Courtnie was residing at the Iowa Correctional Institution for

Women in Mitchellville and participated in the August hearing by telephone. She

testified she had not received substance-abuse treatment at Mitchellville because

of her relatively short sentence but had been participating in Alcoholics

Anonymous and Narcotics Anonymous. In September, the juvenile court issued

its order terminating parental rights, relying on Iowa Code subsections

232.116(1)(e), (f), (h) and (l) (2018).

       On appeal, Courtnie does not contest the statutory grounds for termination.

Instead, she argues severing the parental relationship was not in the children’s

best interests. See Iowa Code § 232.116(2) (framing best interests as foremost


2
 Courtnie testified she also struggles with depression, anxiety, and post-traumatic stress
disorder.
                                            4


the children’s safety and their best placement for furthering long-term nurturing and

growth, as well as attending to their physical, mental, and emotional conditions

and needs); see also In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). She emphasizes

the juvenile court may refrain from terminating parental rights when clear and

convincing evidence shows termination would be detrimental to the children due

to the closeness of the parent-child relationship. See Iowa Code § 232.116(3)(c).

And she asks for a six-month extension.3

       The factors in section 232.116(3) allow the court to avoid terminating

parental rights, but they “are permissive, not mandatory.” In re A.S., 906 N.W.2d

467, 475 (Iowa 2018). In analyzing paragraph (c), “our consideration must center

on whether the child[ren] will be disadvantaged by termination, and whether the

disadvantage overcomes [the parent’s] inability to provide for [their] developing

needs.” D.W., 791 N.W.2d at 709.

       Here, the juvenile court opined, “Any bond with mother has been diminished

due to the lack of consistent contact with the children.” The DHS worker testified

Courtnie was “close with her children” but even taking their bond into

consideration, the worker believed termination was the best option to secure a

permanent, stable placement for the children. The children’s guardian ad litem

(GAL) agreed, explaining

       The mother has had a very long period of opioid dependence, both
       legal and illegal, well over a decade. And I think by her own
       testimony, she’ll have a long road once she gets out of prison, both
3
 To defer permanency, a court is required to “enumerate the specific factors, conditions,
or expected behavioral changes which comprise the basis for the determination that the
need for removal of the child from the child’s home will no longer exist at the end of the
additional six-month period.” Iowa Code § 232.104(2)(b).
                                          5


       moving through the grieving process and her mental health issues
       as well as addressing her substance abuse issues. Six months is a
       pretty small chunk of time in relation to the amount of time that
       [Courtnie] has struggled with these issues. And it would, I guess, be
       optimistic to say that in six months she would be able to care for
       herself and not realistic to say in six months she could care for herself
       and her children and provide that safe and stable environment that
       these children so sorely need.

       The GAL noted the children were all together and doing well in the care of

their paternal aunt. The GAL worried extending Courtnie’s time to engage in

services after her release from prison would pose “a considerable risk to that

stability.” We find it significant when the professionals involved with a family

recommend termination. See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014). After

our de novo review, we defer to their firsthand knowledge and expertise in this

case. We do not find clear and convincing evidence the closeness of Courtnie’s

relationship with the children should preclude termination of her parental rights.

And we do not find delaying permanency for six months would serve the children’s

best interests.

       AFFIRMED.